Exhibit 10.5

[●], 2019

Gores Metropoulos, Inc.

9800 Wilshire Blvd.

Beverly Hills, CA 90212

    Re:    Initial Public Offering

Ladies and Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and between Gores Metropoulos, Inc., a Delaware corporation (the
“Company”), and Deutsche Bank Securities Inc. and Credit Suisse Securities (USA)
LLC, as representatives (the “Representatives”) of the several underwriters
(each, an “Underwriter” and collectively, the “Underwriters”), relating to an
underwritten initial public offering (the “Public Offering”), of 43,125,000 of
the Company’s units (including up to 5,625,000 units that may be purchased to
cover over-allotments, if any) (the “Units”), each comprised of one share of the
Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one-third of one warrant. Each whole Warrant (each, a “Warrant”)
entitles the holder thereof to purchase one share of Common Stock at a price of
$11.50 per share, subject to adjustment. The Units shall be sold in the Public
Offering pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company shall apply to have the Units listed on the
Nasdaq Capital Market. Certain capitalized terms used herein are defined in
paragraph 11 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned (the “Insider”), whom is a member of the Company’s
board of directors and/or management team, hereby agrees with the Company as
follows:

1. The Insider agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, he shall (i) vote any shares of Capital Stock owned by him in favor
of any proposed Business Combination and (ii) not redeem any shares of Common
Stock owned by him in connection with such stockholder approval.

2. The Insider hereby agrees that in the event that the Company fails to
consummate a Business Combination within 24 months from the closing of the
Public Offering, or such later period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation,
the Insider shall take all reasonable steps to cause the Company to (i) cease
all operations except for the purpose of winding up, (ii) as promptly as
reasonably possible but not more than 10 business days thereafter, subject to
lawfully available funds therefor, redeem 100% of the Common Stock sold as part
of the Units in the Public Offering (the “Offering Shares”), at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest earned on the funds held in the Trust Account
and not previously released to the Company for regulatory withdrawals, and/or to
pay its franchise and income taxes (less up to $100,000 of interest to pay
dissolution expenses), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Stockholders’
rights as stockholders (including the right to receive further liquidation
distributions, if any), subject to applicable law, and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, dissolve
and liquidate, subject in each case to the Company’s obligations under Delaware
law to provide for claims of creditors and other requirements of applicable law.
The Insider agrees to not propose any amendment (i) to the Company’s amended and
restated certificate of incorporation that would affect the substance or timing
of the Company’s obligation to redeem 100% of the Offering Shares if the Company
does not complete a Business Combination within 24 months from the closing of
the Public Offering or (ii) with respect to any other provision of Article IX of
the Company’s amended and restated certificate of incorporation, unless the
Company provides its public stockholders with the opportunity to redeem their
shares of Common Stock upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company for regulatory withdrawals and/or to pay
its franchise and income taxes, divided by the number of then outstanding
Offering Shares.

The Insider acknowledges that he has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account or any other asset of the
Company as a result of any liquidation of the Company with respect to the
Founder Shares held by him. The Insider hereby further waives, with respect to
any shares of Common Stock held by him, if any, any



--------------------------------------------------------------------------------

redemption rights he may have in connection with the consummation of a Business
Combination, including, without limitation, any such rights available in the
context of a stockholder vote to approve such Business Combination or in the
context of a tender offer made by the Company to purchase shares of Common Stock
(although the Insider and his respective affiliates shall be entitled to
redemption and liquidation rights with respect to any Offering Shares they hold
if the Company fails to consummate a Business Combination within 24 months from
the date of the closing of the Public Offering). The Sponsor (as defined below)
and each Insider hereby further waives, with respect to any shares of Common
Stock held by it, him or her, if any, any redemption rights it, he or she may
have in connection with a stockholder vote to approve an amendment to the
Company’s amended and restated certificate of incorporation (A) to modify the
substance or timing of the Company’s obligation to redeem 100% of the Offering
Shares if the Company does not complete a Business Combination within 24 months
from the closing of the Public Offering or (B) with respect to any other
provision relating to stockholders’ rights or pre-Business Combination activity.

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Insider shall not, without
the prior written consent of the Representatives, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder, with respect to any Units, shares of Common Stock,
Founder Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him, (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Units, shares of Common Stock, Founder
Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). The Insider acknowledges and agrees that, prior
to the effective date of any release or waiver, of the restrictions set forth in
this paragraph 3 or paragraph 7 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The provisions of this paragraph will not apply if
the release or waiver is effected solely to permit a transfer not for
consideration and the transferee has agreed in writing to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer.

4. In the event of the liquidation of the Trust Account, Gores Metropoulos
Sponsor LLC (the “Sponsor”) (which for purposes of clarification shall not
extend to any other shareholders, members or managers of the Sponsor) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) to which the Company may become subject as a result of any claim by
(i) any third party for services rendered or products sold to the Company or
(ii) a prospective target business with which the Company has entered into an
acquisition agreement (a “Target”); provided, however, that such indemnification
of the Company by the Sponsor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below (i)
$10.00 per share of the Offering Shares or (ii) such lesser amount per share of
the Offering Shares held in the Trust Account due to reductions in the value of
the trust assets as of the date of the liquidation of the Trust Account, in each
case, net of the amount of interest earned on the property in the Trust Account
which may be withdrawn to pay taxes, except as to any claims by a third party
(including a Target) who executed a waiver of any and all rights to seek access
to the Trust Account and except as to any claims under the Company’s indemnity
of the Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Sponsor shall not be
responsible to the extent of any liability for such third party claims. The
Sponsor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Sponsor, the Sponsor notifies the
Company in writing that it shall undertake such defense.

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 5,625,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 1,406,250 multiplied by a fraction, (i) the numerator of which is 5,625,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 5,625,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Initial Stockholders will own
an aggregate of 20.0% of the Company’s issued and outstanding shares of Capital
Stock after the Public Offering.



--------------------------------------------------------------------------------

6. The Insider hereby agrees and acknowledges that: (i) the Underwriters and the
Company would be irreparably injured in the event of a breach by such Insider of
his obligations under paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

7. (a) The Insider agrees that he shall not Transfer any Founder Shares (or
shares of Common Stock issuable upon conversion thereof) until 180 days after
the completion of the Company’s initial Business Combination (the “Founder
Shares Lock-up Period”).

(b) The Insider agrees that he shall not Transfer any Private Placement Warrants
(or shares of Common Stock issued or issuable upon the conversion of the Private
Placement Warrants), until 30 days after the completion of a Business
Combination (the “Private Placement Warrants Lock-up Period”, together with the
Founder Shares Lock-up Period, the “Lock-up Periods”).

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor,
Insider or any of their permitted transferees (that have complied with this
paragraph 7(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Sponsor, or any affiliates of the Sponsor; (b) in the case of an
individual, transfers by gift to a member of the individual’s immediate family,
to a trust, the beneficiary of which is a member of the individual’s immediate
family or an affiliate of such person, or to a charitable organization; (c) in
the case of an individual, transfers by virtue of laws of descent and
distribution upon death of the individual; (d) in the case of an individual,
transfers pursuant to a qualified domestic relations order; (e) transfers by
private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the securities
were originally purchased; (f) transfers in the event of the Company’s
liquidation prior to the completion of an initial Business Combination;
(g) transfers by virtue of the laws of the State of Delaware or the Sponsor’s
limited liability company agreement upon dissolution of the Sponsor; and (h) in
the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of the
Company’s initial Business Combination; provided, however, that in the case of
clauses (a) through (e), these permitted transferees must enter into a written
agreement agreeing to be bound by the restrictions herein.

8. The Insider represents and warrants that he has never been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked. The Insider’s biographical information furnished to the
Company (including any such information included in the Prospectus) is true and
accurate in all respects and does not omit any material information with respect
to the Insider’s background. The Insider’s questionnaire furnished to the
Company is true and accurate in all respects. The Insider represents and
warrants that: he is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; he has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding.

9. There will be no restrictions on payments made to the Insider. However, prior
to consummation of the Business Combination the Company shall not make any
payment to the Insider from the proceeds held in the Trust Account including,
but not limited to repayment of a loan and advances of up to an aggregate of
$300,000 made to the Company by the Sponsor; payment to an affiliate of the
Sponsor for office space, utilities and secretarial and administrative support
for a total of $20,000 per month; reimbursement of legal fees and expenses
incurred by the Insider in connection with the Company’s formation, the initial
Business Combination and their services to the Company; payment of fees and
reimbursement of out-of-pocket expenses related to identifying, investigating
and consummating an initial Business Combination; and repayment of loans, if
any, and on such terms as to be determined by the Company from time to time,
made by the Sponsor or any of the Company’s officers or directors to finance
transaction costs in connection with an intended initial Business Combination,
provided, that, if the Company does not consummate an initial Business
Combination, a portion of the working capital held outside the Trust Account may
be used by the Company to repay such loaned amounts so long as no proceeds from
the Trust Account are used for such repayment. Up to $1,500,000 of such loans
may be convertible into warrants at a price of $1.50 per warrant at the option
of the lender. Such warrants would be identical to the Private Placement
Warrants, including as to exercise price, exercisability and exercise period.

10. The Insider has full right and power, without violating any agreement to
which he is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and, as applicable, to serve as a director on the board of
directors of the Company and hereby consents to being named in the Prospectus as
a director of the Company.



--------------------------------------------------------------------------------

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean the 10,781,250 shares of the Company’s
Class F common stock, par value $0.0001 per share, initially issued to the
Sponsor (or 9,375,000 shares if the over-allotment option is not exercised by
the Underwriters) for an aggregate purchase price of $25,000, or approximately
$0.002 per share, prior to the consummation of the Public Offering; (iv)
“Initial Stockholders” shall mean the Sponsor and Insider that holds Founder
Shares; (v) “Private Placement Warrants” shall mean the Warrants to purchase up
to 6,333,334 shares of Common Stock of the Company (or 7,083,334 shares of
Common Stock if the over-allotment option is exercised in full) that the Sponsor
has agreed to purchase for an aggregate purchase price of $9,500,000 in the
aggregate (or $10,625,000 if the over-allotment option is exercised in full), or
$1.50 per Warrant, in a private placement that shall occur simultaneously with
the consummation of the Public Offering; (vi) “Public Stockholders” shall mean
the holders of securities issued in the Public Offering; (vii) “Trust Account”
shall mean the trust fund into which a portion of the net proceeds of the Public
Offering shall be deposited; and (viii) “Transfer” shall mean the (a) sale of,
offer to sell, contract or agreement to sell, hypothecate, pledge, grant of any
option to purchase or otherwise dispose of or agreement to dispose of, directly
or indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
Insider and his respective successors, heirs and assigns and permitted
transferees.

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by [●]; provided further that
paragraph 4 of this Letter Agreement shall survive such liquidation.

[Signature Page Follows]



--------------------------------------------------------------------------------

Sincerely, GORES METROPOULOS, INC. By:  

                                                                       

Name:   By:  

                                                              

Name:   [Holder]

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

***

Not Part of Form of Letter Agreement

***

The following officers, directors and affiliate of the Company separately
executed the foregoing Form of Letter Agreement on January 30, 2019:

Gores Metropoulos Sponsor LLC

Dean Metropoulos

Alec Gores

Andrew McBride

Randall Bort

Michael Cramer

Joseph Gatto